Title: To George Washington from Thomas Peters, 18 November 1786
From: Peters, Thomas
To: Washington, George



Sir
Baltim[or]e Novr 18th 1786

I have the pleasure of recieving your favour of the 21 of Oct. you mention you are desireous of having procurd 50 bushls of Spring Barley. I have none by me at present, but if it can be procurd which I have no doubt of you may depend on its being sent you in time for sowing in the Spring. I should suppose 50 Bushls will be but a very small quantity if you have no Objection I will send you 100 Bushls and engage to take the produce of it. I believe that kind will answer this Climate, I procurd last Spring for Col. Lloyd Mr Bordley & some others some of the same but they have kept the whole produce, for sowing in the Spring.
We should be willing to engage with you for 5000 Bushls Yearly at 5s. per Bushl this Currency if you find it will Answer your purpose, which I am confident it will from what I heard of the Fertility of your Land, I think they will turn out at least 35 bushls per Acre upon an average, which I think is more than any other Crop from the same Lands will produce; the Farmers here are troubled much in Cleaning the Barley for want of method. I will send you a small machine which will not Cost more than Ten shilling which will ⟨illegible⟩ & Clean in the hands of one man more than five could without such; should there be any Barley in your neighbourhood I shall be very glad to purchase

it. Permit me to present my respectfull Compliments to Mrs Washington & ⟨subscribe⟩ myself with esteem & regard Your very humble Servant

Thos Peters

